Citation Nr: 0900724	
Decision Date: 01/08/09    Archive Date: 01/14/09	

DOCKET NO.  05-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for migraine headaches. 

4.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

5.  Entitlement to an effective date earlier than March 29, 
2004, for the award of service connection for PTSD. 

6.  Entitlement to a total compensation rating based on 
unemployability due to the severity of service-connected 
disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas.

For reasons which will be set forth in a REMAND appended to 
the decision below, the issues of the veteran's entitlement 
to an initial disability rating in excess of 30 percent for 
his service-connected PTSD and for a total compensation 
rating based on individual unemployability are being deferred 
pending additional development.  These matters are referred 
to the RO by way of the Appeals Management Center in 
Washington, D.C. 


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the RO 
in April 1983 and August 1995 rating decisions.  Timely 
appeals did not follow notification of the denial actions.  
Additional evidence received thereafter is essentially 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim with regard to 
hearing loss.

2. Any current tinnitus is not shown to be associated with 
the veteran's active service.

3.  Any current migraine headaches are not related to the 
veteran's military service.

4.  An original claim for service connection for PTSD was 
received on March 29, 2004.

5.  In a rating decision dated in July 2007, the RO assigned 
an effective date of March 29, 2004, for the award of service 
connection for the veteran's PTSD.

6.  There is no communication of record prior to March 29, 
2004, that can reasonably be construed as a formal or 
informal claim for entitlement to VA compensation benefits 
based on PTSD.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1995 rating decision 
wherein the RO denied service connection for hearing loss is 
not new and material; accordingly the claim is not reopened.  
38 U.S.C.A. § § 5108, 7105 (West 2002); 38 C.F.R. § § 3.156, 
20.1103 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

4.  The criteria for an effective date prior to March 29, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).

The requirements of the VCAA with regard to these issues have 
been essentially met.  With regard to the claim for hearing 
loss, the veteran was informed in a May 2004 communication 
how VA would help him and how he could help VA in the 
development of the claim.  He was informed that he had been 
previously denied service connection for hearing loss by 
rating decision dated in August 1995.  He was told that in 
order to reopen his claim, he would have to submit new and 
material evidence.  He was told of the reason for the 
previous denial, that being that hearing loss was not found 
to be caused by his service.  He was informed that evidence 
he submitted had to relate to that fact.  He was further told 
that evidence had to pertain to the reason the claim was 
previously denied and that new evidence was that which would 
be submitted to VA for the first time.

The Board is aware that the US Court of Appeals for the 
Federal Circuit has held that if a claimant can demonstrate 
error in a VCAA notice, such error should be presumed to be 
prejudicial.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought could not be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007); petition 
for Cert granted (U.S. June 16, 2008) (No. 07-1209).

The Board finds that the 2004 notice letter referred to above 
clearly meets the criteria that a reasonable person would 
have understood what was needed from the comments as to new 
and material evidence.  The Board also finds that the veteran 
has had ample opportunity in the past several years to submit 
additional evidence with regard to the claim for service 
connection for hearing loss, but has not done so.

With regard to the claims for service connection for tinnitus 
and for migraine headaches, the May 2004 letter informed the 
veteran what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.

With regard to the effective date, the March 2007 letter to 
the veteran informed him how VA determines an effective date.  
A letter dated in May 2008 informed the veteran how VA 
determines a disability rating.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006)

With regard to the duty to assist the veteran, the Board 
notes that the veteran's service treatment records and 
numerous other medical records are in the claims file.  The 
Board finds that in this case VA is not required to provide 
an examination with an opinion, as such is not necessary to 
make a decision on the claims.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of a 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active service; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 5013A.  
Here, the persuasive evidence of record does not indicate 
that any of the disabilities at issue is associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a causal connection between the disability and 
service).  The veteran has not brought forth evidence, other 
than his own statements, offering proof of a causal 
connection between any current headaches, hearing loss, or 
tinnitus on one hand and his active service on the other 
hand.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his claims.  Further development and further expending of 
VA's resources are not warranted at this time.  No useful 
purpose would be served in remanding the matter with regard 
to these issues for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Pertinent Laws and Regulations with Regard to Service 
Connection.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The Board has thoroughly reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must also review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

Tinnitus

The Board finds that service connection for tinnitus is not 
warranted.  The claims file contains no medical evidence 
documenting tinnitus.  The Board finds there is no competent 
evidence of record indicating that the veteran has a current 
diagnosis of tinnitus.  In the absence of proof of a 
pertinent disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board is cognizant that the veteran contends he has 
tinnitus related to his active service.  However, he has not 
been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is aware that in Jandreau v. Nicholson, 492 F.3d 
1378 (Fed. Cir. 2007), the Federal Circuit Court determined 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) a 
lay person is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
later diagnosis by a medical profession.  The relevance of 
lay evidence is not limited to the third situation, but 
extends to the first two as well.  In this case, while the 
veteran is competent to report what comes to him through his 
senses, he does not have medical expertise to diagnose a 
specific hearing disability such as tinnitus.  See, for 
example, Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis of causation.  After consideration of the evidence 
of record, the Board finds that there is a  preponderance of 
the evidence against the claim.  Therefore, the benefit of 
the doubt doctrine is not for application and the claim for 
service connection for tinnitus must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Migraine Headaches.

A review of the evidence of record is without reference to 
complaints or findings indicative of the presence of migraine 
headaches in service or for years thereafter.  At the time of 
a May 2007 general medical examination, it was stated that 
the veteran "no longer has migraine problems."  The examiner 
further related that the migraine headaches had "resolved."

As indicated above, in the absence of a current disability, 
service connection for migraine headaches may not be granted.  
There is no competent evidence indicating the presence of 
migraine headaches at this time.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (the Court stated that "Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents has resulted in a 
disability," and held "in the absence of proof of a present 
disability, there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

New and Material Evidence to Reopen Previously Denied Claims 
of Entitlement to Service Connection for Hearing Loss.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims that are to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Board notes that evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

In this case, the veteran was denied service connection for 
hearing loss by rating decision dated in April 1983.  At that 
time, the records review included the service treatment 
records.  They were described as negative for diagnosis or 
treatment of defective hearing.  The veteran was scheduled 
for examination, but for whatever reason, he failed to 
report.  It was found that the evidence of record did not 
show defective hearing.  The veteran was notified of the 
determination by communication dated in May 1983.  A timely 
appeal did not ensue.

By rating decision dated in August 1995, service connection 
for hearing loss was again denied.  The basis for the denial 
action was that the available scientific and medical evidence 
did not support a conclusion that the veteran had hearing 
loss associated with herbicide exposure.  The notice letter 
to the veteran dated in August 1985 did not specifically 
refer to hearing loss, but it was indicated a copy of the 
rating decision was attached to the notice letter.  That 
rating decision clearly referred to hearing loss as having 
been considered and denied by the RO.

The evidence added to the record since the 1995 rating 
decision includes reports of medical treatment evaluation for 
various purposes.  Careful review of the evidence pertaining 
to this claim has led the Board to conclude that new and 
material evidence sufficient to reopen the veteran's claim 
with regard to hearing loss has not been submitted.  The 
evidence added to the record since the 1995 rating decision 
does not include any competent evidence showing a nexus 
between any current hearing loss and the veteran's active 
service.  In sum, none of the evidence added to the record 
since the 1995 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hearing loss.  The veteran's assertions of a 
relationship between the claimed disability and service had 
previously been voiced and considered by the RO; the current 
assertions of a relationship to service are therefore 
cumulative.  Accordingly, none of the evidence added to the 
file since the 1995 decision is new and material for the 
purpose of reopening the claim of entitlement to service 
connection for hearing loss.  Accordingly, the claim with 
regard to this matter is not reopened.

Earlier Effective Date.

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined to the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992) 

Any communication or action, indicating an attempt to apply 
for VA benefits from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

A review of the record reveals that by rating decision dated 
in June 1999, it was determined the veteran had not submitted 
new and material evidence sufficient to reopen a claim for 
service connection for PTSD.  The veteran was notified of the 
determination by communication dated that same month.  
Received in October 2000 was a claim for service connection 
for chloracne secondary to Agent Orange exposure.  No 
reference whatsoever was made to psychiatric symptomatology.  

Received in April 2002 was a statement in which the veteran 
indicated he had PTSD attributable to his service in Vietnam.  
By letter dated in May 2002 he was informed that additional 
evidence was needed from him.  He was to provide more 
information with regard to his claimed stressful experiences.  
By letter dated in May 2002, it was indicated that a reopened 
claim for service connection for PTSD had been received.  He 
was told that service connection for PTSD had previously been 
denied by rating decisions dated in August 1995, January 
1999, and June 1999.  He was told that there was no evidence 
of record showing a chronic disability subject to service 
connection.  He was informed that in order to establish 
service connection for PTSD, he had to furnish a diagnosis of 
that disorder and information regarding a verifiable 
stressor.  A letter from him was received in June 2002.  By 
rating decision dated in August 2002, service connection for 
PTSD was again denied.  The veteran was informed that the 
available evidence did not show a confirmed diagnosis of 
PTSD.  It was further indicated the evidence was inadequate 
to establish that a stressful experience had occurred.  The 
veteran was informed of the denial action by communication 
dated in September 2002.  He was told that he had one year 
from the date of the letter to appeal the decision.  No 
timely communication was received.

Received on March 29, 2004, was a request for service 
connection for disabilities that included PTSD.  The veteran 
provided a stressor letter and supporting statements from 
other individuals.  Evidence was developed and the additional 
evidence received in support of a reopened claim included a 
diagnosis of PTSD.  By rating decision dated in February 
2007, service connection for PTSD was granted.  A disability 
rating of 30 percent was assigned, effective August 24, 2006, 
the date of psychiatric examination of the veteran resulting 
in a diagnosis of PTSD.  

By rating decision dated in July 2007, the aforementioned 
rating decision was amended to reflect an effective date of 
March 29, 2004, for the award of service connection for PTSD.  
It was indicated that additional evidence in support of the 
reopened claim showed a diagnosis of PTSD in July 2004, 
several months after receipt of the reopened claim in March 
2004.  It was stated the appeal had been kept open since that 
time.  The Board acknowledges the veteran's contention that 
he experienced symptoms of PTSD prior to March 2004.  
However, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
the disability existed before he filed the claim.  "The mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

The Court emphasized this point:  "The effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal 
connection...but on the date that the application upon which 
service connection was actually awarded was filed with VA."

The veteran sough service connection for PTSD prior to 2004, 
but the evidence of record did not confirm a diagnosis of 
PTSD.  The veteran was informed in denial actions in the 
past, but did not file timely appeals.  Accordingly, the 
application upon which service connection was actually 
awarded was the one received on March 29, 2004, and that is 
the date the RO has assigned.  Accordingly, the earliest date 
that may be assigned for service connection for PTSD is the 
date the veteran filed his claim to reopen, that being March 
29, 2004.  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by it.  
The Board notes that if the veteran believes that VA 
committed clear and unmistakable error in previous decisions, 
he should consult his representative concerning the 
requirements for filing a claim based on clear and 
unmistakable error.  The Board has carefully reviewed the 
documents of record prior to the March 29, 2004, date of 
award.  After the last final decision of record in August 
2002, the Board finds that the veteran did not file a written 
document expressing an attempt to reopen his claim for 
service connection for PTSD prior to March 29, 2004, which 
has been accepted as the effective date of award for service 
connection based upon an application to reopen.  The claim, 
therefore, must be denied as a matter of law.


ORDER

Service connection for tinnitus is denied.

Service connection for migraine headaches is denied.

The application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

An effective date earlier than March 29, 2004, for the award 
of service connection for PTSD is denied.


REMAND

The veteran and his representative essentially maintain that 
the symptoms of his PTSD are so incapacitating that he is 
precluded from gainful employment because of the severity of 
the symptomatology.  A review of the record reveals he has 
not been accorded a rating examination for compensation 
purposes by VA for several years.  At the time of a November 
2007 VA outpatient visit, it was stated that "he has a lot of 
back pain and he said he is not able to work because of the 
back problems and because of recent symptoms of post-
traumatic stress disorder."  There is no opinion of record as 
to the impact of the PTSD symptomatology alone on the 
veteran's ability to obtain or maintain some form of gainful 
employment.

The Board believes that further development is desirable and 
this portion of the case is REMANDED for the following 
actions:

1.  The veteran should be asked to 
provide information regarding any 
attempts he has made to obtain employment 
in the past several years and the results 
thereof.

2.  The veteran should be accorded an 
examination by a physician knowledgeable 
in psychiatry for the purpose of 
determining the current nature and extent 
of impairment attributable to the 
veteran's PTSD symptoms.  The examiner 
should offer an opinion, following review 
of the pertinent evidence of record with 
regard to the veteran's PTSD, as to the 
degree of severity of the service-
connected PTSD and its impact on the 
veteran's ability to obtain or maintain 
some form of gainful employment.  The 
rationale for any opinion expressed 
should be provided. 

3.  Then, VA should readjudicate the 
claims being remanded, with consideration 
of all pertinent laws and regulations.  
If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and be 
given an opportunity for response.

Subject to current appellate procedures, the case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he receives further notice.  
However, he is advised of the importance of appearing for any 
scheduled examination because a failure to do so without good 
cause could lead to denial of his claim.  38 C.F.R. § 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


